Case 1:20-mj-00313-CBA Document 1 Filed 01/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
for the
DISTRICT OF MARYLAND

United States of America
Vv.

MILES McRAE
3075 Mayfield Avenue
Baltimore, MD 21213

CaseNo. ZO—C.3/2 C&A

Smee me ee ee ee ee” ee”

CRIMINAL COMPLAINT

1. I, the complainant in this case, state that the following is true to the best of my
knowledge and belief. On or about the date of April 23, 2019, in the county of Harford, in the
District of Maryland, the defendant committed the following offenses:

a. Simple Possession of Cocaine, in violation of 21 U.S.C. § 844.

b. The following Maryland Statutes, assimilated under 18 U.S.C. §§ 13 & 17:

1) Driving a motor vehicle while license or privilege to drive is suspended, in violation
of Maryland Transportation Code Annotated (MTA) § 16-303(c);

2) Driving a motor vehicle while license or privilege to drive is revoked, in violation
of MTA § 16-303(d);

3) Willfully disobeying the lawful order or direction of a police officer, in violation of
MTA § 21-103(a);

4) Reckless Driving, in violation of MTA § 21-901.1(a);

5) Negligent Driving, in violation of MTA § 21-901.1(b);

6) Fleeing or Eluding Police by vehicle, in violation of MTA § 21-904(b)(1);
7) Fleeing or Eluding Police by foot, in violation of MTA § 21-904(b)(2);

8) Driving while impaired by drugs or drugs and alcohol, in violation of MTA § 21-
902(c)(1);

9) Driving while impaired by controlled dangerous substance, in violation of MTA §
21-902(d)(1);
Case 1:20-mj-00313-CBA Document1 Filed 01/09/20 Page 2 of 2

2. This criminal complaint is based on the facts in the attached Affidavit in Support of
the Criminal Complaint.

Big

COMPLA

James Darabasz

Corporal

Aberdeen Proving Ground
Directorate of Emergency Services

Sworn to before me, this 9th day of January 2020, at Aberdeen Proving Ground, Maryland.

LEswNn"n

C. Bruce Anderson
United States Magistrate Judge

 
